Citation Nr: 1533602	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss disability, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of this hearing has been associated with the electronic file.  

In March 2011, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development was completed, and the matter was returned to the Board.  In November 2014, the Board again remanded the matter to the AOJ for additional development.  The requested development has been completed, and the matter is now before the Board. 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from July 2002 to May 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss in the left ear only. 

2.  The Veteran has, at worst, Level IX hearing acuity in his service-connected left ear and Level I in the nonservice-connected right ear.

3.  The schedular rating criteria are inadequate to rate the additional occupational impairment caused by the Veteran's service-connected left ear hearing loss, as the schedular criteria do not consider the significant effects of his left ear hearing loss on his occupation as an Electrical Technician at the United States Postal Service, to include his difficulty with hearing on the job, which resulted in surgery for a bone anchor hearing aid implantation of the left ear and lost time from work.

4.  The Veteran's left ear hearing loss disability causes marked interference with his employment as an Electrical Technician beyond that is consistent with the degree of impairment contemplated by a 10 percent extraschedular disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular rating for hearing loss of the left ear are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating, but no higher, for left ear hearing loss have been approximated for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in November 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to refer the claim of entitlement to a compensable disability rating for left ear hearing loss to the Director of Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  In December 2014, the AOJ referred the claim to the Director of Compensation and Pension service for extraschedular consideration.  In February 2015, the Director of Compensation and Pension service denied entitlement to an extraschedular rating.  The AOJ readjudicated the Veteran's claim in a February 2015 supplemental statement of the case (SSOC).  

Thus, there has been compliance with the Board's prior remand instructions for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim for a compensable rating for his left ear hearing loss disability, the RO provided pre-adjudication VCAA notice by letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The RO provided Vazquez-Flores notice in July 2008.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, private treatment records, and VA treatment records have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in August 2007, March 2009, and May 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the May 2009 and May 2011 VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.   Moreover, neither the Veteran nor his accredited representative has asserted that there is any deficiency in his May 2009 or May 2011 VA examinations.    

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

In addition,  and as discussed above, in November 2014, the Board remanded the issue on appeal for additional development, to include referral of the matter to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In an administrative review issued on February 2015, the Director of Compensation and Pension Service denied entitlement to an extraschedular evaluation for left ear hearing loss.  The AMC issued an additional SSOC in February 2015 that continued the denial of the claim on a schedular and extraschedular basis.  As such, the Board finds that VA also satisfied its duty to assist the Veteran in the development of his claim.  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

IV.  Schedular Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his service-connected left ear hearing loss warrants a compensable disability rating.  He reports hearing difficulty in most situations.  He has credibly testified that he is dependent on lip reading, and that most words sound like a murmur.

In July 2007, the Veteran received a bone anchor hearing aid implant to help improve his hearing loss in his left ear.  The Veteran also wears a completely in canal hearing aid in the non service-connected right ear.  The Veteran also had an unsuccessful operation in 1978 to attempt to improve his hearing in his left ear.  

The Veteran was afforded a VA audiological examination in August 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
85
LEFT
65
70
80
105+
105+

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 46 decibels the right ear and 90 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent in the right ear and 84 in the left ear.

The Veteran was afforded another VA audiological examination in March 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
85
LEFT
65
70
95
105+
105+

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 48 decibels the right ear and 94 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent in the right ear and 56 in the left ear.

The Veteran was afforded another VA audiological examination in May 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
60
90
LEFT
65
70
95
105
105

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 53 decibels the right ear and 94 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent in the right ear and 64 in the left ear.

In this case, while the Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards pursuant to 38 C.F.R. § 3.385, only his left ear hearing loss is service connected.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2014).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2014); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2014).  Accordingly, if VA determines that a compensable rating is warranted for the Veteran's left ear hearing loss and he has hearing loss in the right ear per 38 C.F.R. § 3.385, he may be compensated as if his hearing loss in both ears were service connected. 

Further, the Board notes that all three VA audiological examination test results for the left ear meet the numerical criteria for a rating based on exceptional patterns of hearing noted above.  In this regard, he has a threshold of 55 decibels or more at the indicated frequencies at each of the above-cited examinations.  Accordingly, the Veteran's service-connected left ear hearing loss disability will be rated by both the usual and alternate methods for those test results.  38 C.F.R. §§ 4.85, 4.86(a) (2014). 

With regard to a schedular rating, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the August 2007 VA audiometric evaluation reveals Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the August 2007 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level VIII hearing acuity in the left ear.  As the use of Table VI results in a higher numeral of VIII, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a 0 percent rating.

The March 2009 audiometric evaluation reveals Level I hearing acuity in the right ear and Level VIII hearing acuity in the left, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a 0 percent rating.  As noted above, the May 2011 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level IX hearing acuity in the left ear.  As the use of Table VI results in a higher numeral of IX, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a 0 percent rating.

The May 2011 audiometric evaluation reveals Level I hearing acuity in the right ear and Level VIII hearing acuity in the left, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a 0 percent rating.  As noted above, the May 2011 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level IX hearing acuity in the left ear.  As the use of Table VI results in a higher numeral of IX, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a 0 percent rating.

In consideration of the above, the Board finds that a compensable schedular rating is not warranted for the Veteran's service-connected left ear hearing loss disability.  As such, VA regulations regarding paired organs do not apply.  38 C.F.R. § 3.383(a)(3) (2014).

V.  Extraschedular Rating

According to 38 C.F.R. § 3.321(b)(1) (2014), ratings are to be based as far as practicable the upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").

Here, the Board will resolve reasonable doubt in the Veteran's favor and award a 10 percent extraschedular rating for the service-connected left ear hearing loss disability. 

Initially, the Board finds that the schedular criteria are not adequate to rate the Veteran's left ear hearing loss disability.  Evidence in support of this finding are the Veteran's lay statements and December 2010 Travel Board hearing testimony, and the March 2009 and May 2011 VA audiological examination report reflecting significant effects on the Veteran's occupation due to his hearing difficulty.  The Veteran has argued that because of his left ear hearing loss, he has had to have surgery to improve his dramatically worsening hearing, which was necessary to be able to continue to perform his duties at work.  He reported that this surgery has resulted in time lost from work.  The Veteran reported hearing difficulty in most situations.  He has credibly testified that he is dependent on lip reading, and most words sound like a murmur.  He indicated that these hearing difficulties make his job as an Electrical Technician difficult, as he works around loud machines and has to answer phones.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evidence against a finding that the schedular criteria are not adequate to rate the Veteran's left ear hearing loss disability includes the Director of Compensation and Pension Service's February 2015 opinion.  In an administrative review issued in February 2015, the Director of Compensation and Pension Service reviewed the record and concluded that the evidence presented did not demonstrate that the symptomatology consistently associated with the Veteran's left ear hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render practice the application of the regular scheduler standards.  See February 2015 administration opinion, prepared by the Director of Compensation and Pension Service. 

As noted, in November 2014, the Board referred this matter to the Director, thereby concluding that the evidence in this case demonstrated such an exceptional disability picture that the available noncompensable disability rating was inadequate.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology from his left ear hearing loss.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. 

In light of the foregoing, the Board will resolve reasonable doubt in favor of the Veteran and find that the scheduler criteria are not adequate to rate the additional impairment associated with his left ear hearing loss disability.  The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's left ear hearing loss disability causes marked interference with his employment as an Electrical Technician.  The Board notes that although the Veteran is still employed, in order to obtain an extraschedular rating under § 3.321, a claimant need not demonstrate that he is totally unemployable; he need only demonstrate marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The March 2009 and May 2011 VA examiners echoed the Veteran's contention that because of his left ear hearing loss disability, he had significant occupational impairment in his role as an Electrical Technician due to difficulty hearing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss disability has resulted in marked interference with employment. 

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for left ear hearing loss for the entire period of the rating on appeal.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2014) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function is expected in all instances).  In this particular case, while the evidence supports a finding of marked interference with this Veteran's employment, the interference in this case is limited to some degree of inability to perform specific functions in his position as an Electrical Technician or in noisy work environments.  This interference also addresses lost time from work due to ear surgeries to attempt to improve the Veteran's hearing.  However, the evidence does not include quantifiable monetary loss or job position changes to show more interference with employment than would be recognized by a 10 percent extraschedular rating. 









	(CONTINUED ON NEXT PAGE)



Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for a left ear hearing loss disability, but no higher, have been approximated for the entire rating period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).


ORDER

Entitlement to a compensable rating for hearing loss of the left ear on a schedular basis is denied.

An extraschedular evaluation of 10 percent for a left ear hearing loss disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


